In an action to recover damages for personal injuries, the defendant Pepsi-Cola Bottling Co., Inc. appeals from an order of the Supreme Court, Kings County (Held, J.), dated January 14, 1988, which denied its motion to change the venue of the action from Kings County to Queens County pursuant to CPLR 510 (3).
Ordered that the order is affirmed, with costs.
Upon a motion for a change of venue pursuant to CPLR 510 (3) based upon the convenience of witnesses, the movant must establish the identity of the witnesses who allegedly will be inconvenienced, their willingness to testify and the nature of their anticipated testimony (Greene v Hillcrest Gen. Hosp., 130 AD2d 621; Brevetti v Roth, 114 AD2d 877). The defendant failed to satisfy that burden and accordingly its motion was properly denied. Mellen, P. J., Bracken, Rubin, Sullivan and Rosenblatt, JJ., concur.